352 F.2d 303
WORLD WIDE TELEVISION CORPORATION, Lu-Gil Corporation andGilbert Tucker, Petitioners,v.FEDERAL TRADE COMMISSION.
No. 15150.
United States Court of Appeals Third Circuit.
Argued Sept. 20, 1965.Decided Oct. 6, 1965, Rehearing Denied Dec. 21, 1965.

Hymen Schwartz, Philadelphia, Pa.  (Gerber & Galfand, Philadelphia, Pa., on the brief), for petitioners.
Frank Gregory Washington, D.C.  (James McI.  Henderson, Gen. Counsel, J. B. Truly, Asst. Gen. Counsel, Gerald Harwood, Washington, D.C., on the brief), for respondent.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.
PER CURIAM.


1
In this proceeding the Federal Trade Commission charged petitioners with unfair and deceptive acts and practices and unfair methods of competition in commerce in violation of Section 5 of the Federal Trade Commission Act by misrepresenting the selling terms, financing, service and guarantees for new and used television sets sold by them.  The evidence was stipulated by the parties.  That stipulation plus an addendum thereto and twenty-one Commission exhibits and the pleadings substantially constituted the record.  From the record the Hearing Examiner made exhaustive Findings of Fact.  From those Findings the Examiner concluded:


2
'The aforesaid acts and practices of respondents as herein alleged, were and are all to the prejudice and injury of the public and of respondents' competitors and constituted, and now constitute, unfair methods of competition in commerce and unfair and deceptive acts and practices in commerce, in violation of Section 5 of the Federal Trade Commission Act.'


3
Thereafter a cease and desist order was issued against respondents.  The Findings, Conclusions and order of the Hearing Examiner were adopted by the Commission.


4
From our own examination of the record we find that the Examiner's Findings were soundly based on the record and that his Conclusions are without error.  The cease and desist order of the Examiner adopted by the Commission is entirely proper under the said Findings and Conclusions.


5
The order of the Commission will be affirmed and enforced.